TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00276-CV



                          Greg Abbott, Attorney General of Texas, and
                          Southwest Texas State University, Appellants

                                                 v.

                                   Samuel Tarsitano, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
             NO. GN204225, HONORABLE ROSE SPECTOR, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants Greg Abbott, Attorney General of Texas, and Southwest Texas State University

have filed an unopposed motion to dismiss their appeal. See Tex. R. App. P. 42.1(a)(2). We grant the

motion and dismiss the appeal.




                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellants= Motion

Filed: June 19, 2003